internal_revenue_service number release date index number 2601-dollar_figure -------------------------------------------- ------------------------- ----------------------------------- ----------------------------- --------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-134141-03 date date in re ------------------------------------------------------------------- legend trust ------------------------------------------------------------------- --------------------------------------- husband ------------------------ wife ---------------------------- child a ----------------------------- child b ------------------------ child c ------------------------ sister --------------------------------------------- father --------------------------- foundation ---------------------------------------- state -------------- court -------------------------------------------------- -------------------------------------------------------------- year ------- year ------- year ------- year ------- date ------------------------- dear -------------- this responds to a letter from your authorized representative dated date and prior correspondence requesting rulings regarding the generation-skipping_transfer gst tax consequences of the proposed division of and modifications to trust plr-134141-03 you represent the facts to be as follows husband died in year survived by wife article iv of husband's will created a marital trust over which wife held a testamentary_power_of_appointment under article v of husband's will the residue of husband's estate was devised to trust wife died in year and exercised her testamentary_power_of_appointment over the marital trust in favor of trust both year and year are prior to date you represent that no additions actual or constructive have been made to trust since date article v paragraph a of trust provides as follows the trustees shall distribute the net_income of and from the trust estate or so much thereof as they in their sole discretion shall determine at such intervals as they shall determine to my wife wife and to my lineal_descendants in such proportions as they shall from time to time determine accumulating and adding to principal any income not so distributed in the event of a complete failure of my lineal_descendants at any time following the death of my wife the net_income shall be similarly accumulated or distributed in the discretion of the trustees to my sister sister and her lineal_descendants notwithstanding the discretion herein granted the trustees in regard to accumulation of income they shall each year distribute all of that portion of the net_income of or from the trust estate which is derived from rents profits royalties or other income from real_estate or interests in real_estate there is no provision in trust for the distribution of principal other than at trust's termination article v paragraph b provides this trust shall terminate on the first of the following dates expiration of twenty-one years following the death of the last survivor any date subsequent to the death of my wife established by the of my said wife and those lineal_descendants of my father father who are living at the date of my death trustees by instrument in writing signed by a majority of the trustees eligible to participate in the exercise of such discretion or a complete failure of lineal_descendants of father upon such termination the trust estate and any undistributed_income therefrom shall promptly be paid over and distributed to my then living lineal_descendants per stirpes or if none of my lineal_descendants is living on such the date subsequent to the death of my wife upon which there occurs plr-134141-03 date then to the then living lineal_descendants of my sister sister per stirpes or if none of her lineal_descendants is living on such date then to the foundation a charitable corporation organized under the law of the state of state to be by it held used for and applied to the charitable purposes of said corporation in the unlimited discretion of its board_of trustees child a has three children each of whom was living at the time of husband's death child b had no children until year when child b and her husband adopted three children each of whom was born after husband's death child c has two children both of which were born after husband's death child b died in year since the death of wife trust's trustees have in accordance with the discretionary powers set forth in article v made distributions of income to child a child b and child c but not to any of their children prior to child b's adoption of three children in year the trustees chose to distribute substantially more of trust's income to child b than to child a or child c primarily because child b had no descendants who would benefit from the eventual distribution of trust's assets after child b's death the trustees began to accumulate all of trust's income the parties petitioned court to equalize total distributions from trust divide trust into three separate shares and obtain judicial construction regarding certain other provisions on date court issued an order providing as follows to counteract the effect of previous distributions to child b prior to her adoption of her children the trustees shall distribute the entire net_income of trust to child a and child b and their descendants until each family line has received equivalent distributions after distributions have been equalized the trustees will divide the assets of trust into three equal fractional shares one share for each of husband's children and her descendants and each of the separate shares will thereafter be administered as a separate trust the provisions governing distributions from each of the three new trusts will be the same as those that currently apply to trust except that distributions from one family line's trust will be limited to persons in that family line if at any time prior to termination of trust none of any child of husband and her descendants is living the assets of the separate trust for such persons shall be divided equally between the remaining separate trusts or added to the sole remaining separate trust plr-134141-03 any decision of the disinterested trustees to terminate trust must apply to all of the separate trusts the provisions of the governing trust instrument relating to succession of trustees shall be applied separately to the three separate trusts upon termination of trust the separate trust for a child of husband and her descendants a will be distributed to such child if she is then living or b if the child is not then living will be divided into equal shares one for each of such child's children who is then living and one for each of such child's children who has previously died leaving descendants then living each share for a living grandchild of husband will be distributed to such grandchild each share for a deceased grandchild will be further divided among such grandchild's descendants in the same manner as is provided for division of a child's share you have requested the following rulings trust would not fail to be a_trust described in and subject_to b a of a judicial reformation of trust dividing trust into separate equal trusts one for each of child a child b and child c and their respective descendants each of which would continue to be administered under substantially the same terms as prior to the division but with distributions restricted to the designated family line would not cause trust or any of the three separate trusts into which trust is divided to fail to be a_trust described in and subject_to b a of the tax_reform_act_of_1986 act and all distributions from and terminations of interests in trust according to its terms would remain exempt from the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code the act if prior to a judicial division of trust the trustees exercise their discretion to make distributions of income to child a child c and their descendants that would be equivalent to the income distributions previously made to child b the act by reason of a judicial construction of the governing trust instrument under which assets of trust would if not previously divided be divided upon its termination into equal shares for husband's children with each deceased child's share being then divided equally among her children law and analysis a of the act the gst tax is generally applicable to generation-skipping trust would not fail to be a_trust described in and subject_to b a of sec_2601 imposes a tax on every generation-skipping_transfer under plr-134141-03 transfers made after date however under b a and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee’s discretion for the benefit of a and b and their respective issue on the death of the last to die of a and b the corpus is to be distributed to the issue of a and b per stirpes pursuant to a court order the trust is divided equally into two trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the example concludes that under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the in the present case trust was irrevocable on date and it is plr-134141-03 original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter represented that no additions actual or constructive have been made to trust after that date the proposed division and modifications will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division in addition the proposed division and modifications will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument further the proposed division and modifications will not constitute an addition to trust within the meaning of b a of the act based on the facts submitted and the representations made we conclude that the judicial reformation of trust dividing trust into separate equal trusts one for each of child a child b and child c and their respective descendants each of which would continue to be administered under substantially the same terms as prior to the division but with distributions restricted to the designated family line would not cause trust or any of the three separate trusts into which trust is divided to fail to be a_trust described in and subject_to b a of the act and all distributions from and terminations of interests in trust according to its terms would remain exempt from the generation-skipping_transfer_tax imposed under sec_2601 the act if prior to a judicial division of trust the trustees exercise their discretion to make distributions of income to child a child c and their descendants that would be equivalent to the income distributions previously made to child b the act by reason of a judicial construction of the governing trust instrument under which assets of trust would if not previously divided be divided upon its termination into equal shares for husband's children with each deceased child's share being then divided equally among her children trust would not fail to be a_trust described in and subject_to b a of trust would not fail to be a_trust described in and subject_to b a of plr-134141-03 accordingly after the proposed division and modifications the three separate trusts will continue to be exempt from the gst tax imposed under sec_2601 provided there are no additions to those trusts after date except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours enclosure copy for sec_6110 purposes cc by_________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries
